DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 107728348) in view of Ikeda et al. (US 2016/0019019 A1).
Re claim 1, Feng discloses a device a manufacturing method comprising step S10: providing a first substrate (11), wherein the first substrate comprises a display portion (112) and a non-display portion (111), and coating a flexible base material (12) on the non-display portion; forming a flexible substrate, wherein the flexible substrate comprises a bending portion (1111) and a non-bending portion (1112); step s30: cutting off a part of the non-display portion affixed to the bending portion therefrom (Fig. 7); step s4: and bending the bending portion to a side or a back of the first glass substrate (Fig. 11).  Feng does not disclose the method wherein the substrate is made of glass and step s20: the flexible base material is formed by heating and baking.   

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the flexible base material is formed by heating and baking since one would be motivated to form the flexible substrate with resin in order to increase reliability against bending and breaking (paragraph 0210).   Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the substrate is made of glass since employing glass as a substrate material is well known in the art due to glass being a transparent insulating material. 
Re claim 2, Feng does not disclose the method wherein the flexible base material is shaped into strips and arranged as an array on the first glass substrate.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the flexible base material is shaped into strips and arranged as an array on the first glass substrate since doing so is well known in the art to provide multiple connections to a printed circuit board.
Re claim 3, Feng does not disclose the method wherein the flexible base material is polyimide.
Ikeda et al. discloses a method wherein the flexible base material is polyimide (paragraph 0132).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the flexible base material is polyimide 
Re claim 11, Feng discloses a method comprising step s10: providing a first substrate (11), wherein the first substrate comprises a display portion (112) and a non-display portion (111), and coating a flexible base material (12) on the non-display portion, wherein the flexible substrate comprises a bending portion (1111) and a non-bending portion (1112); step s30: cutting off a part of the non-display portion affixed to the bending portion therefrom (Fig. 7); and step s40: bending the bending portion to a side or a back of the first substrate (Fig. 11).  Feng does not disclose the method wherein the first substrate is made of glass, step s20: heating and baking the flexible base material and wherein the flexible base material is shaped into strips and is polyimide. 
Ikeda et al. discloses a method wherein the flexible base material is formed by heating and baking (paragraph 210). Ikeda et al. also discloses a method wherein the flexible base material is polyimide (paragraph 0132).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the flexible base material is formed by heating and baking since one would be motivated to form the flexible substrate with resin in order to increase reliability against bending and breaking (paragraph 0210).   Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the substrate is made of glass since employing glass as a substrate material is well known in the art due to glass being a transparent insulating material.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the flexible base material is 
Re claims 4 and 12, Feng discloses cutting off a part of the first glass substrate affixed to the bending portion therefrom (Fig. 9), but does not disclose the method wherein step 30 further comprises: step S301: forming a thin film transistor layer and a first alignment layer in order on the first glass substrate, wherein the first glass substrate together with the thin film transistor layer and the first alignment layer integrate into an array substrate; step S302: forming a color filter layer and a second alignment layer in order on a second glass substrate, wherein the second glass substrate together with the color filter layer and the second alignment layer integrate into a color film substrate; step S303: performing a sealant dispense process, a liquid crystal dropping process and a vacuum lamination process to the array substrate and the color film substrate to form liquid crystal cells; step S304: putting the liquid crystal cells through cutting, polarizer attachment and integrate circuit chip lamination processes to form numerous liquid crystal panels. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein step 30 further comprises: step S301: forming a thin film transistor layer and a first alignment layer in order on the first glass substrate, wherein the first glass substrate together with the thin film transistor layer and the first alignment layer integrate into an array substrate; step S302: forming a color filter layer and a second alignment layer in order on a second glass substrate, wherein the second glass substrate together .

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng and Ikeda et al. in view of Lee et al. (US 2019/0123149 A1).
Feng does not disclose the method wherein the thin film transistor layer comprises a buffer layer, a gate layer, a silicon island layer, a source and drain layer, a passivation layer and a pixel electrode layer.
Lee et al. discloses a method wherein the thin film transistor layer comprises a buffer layer (160), a gate layer (110), a silicon island layer (121), a source and drain layer (130, 140), a passivation layer (190) and a pixel electrode layer (381).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein the thin film transistor layer comprises a buffer layer, a gate layer, a silicon island layer, a source and drain layer, a passivation layer and a pixel electrode layer since one would be motivated to obtain a protected conventional thin film transistor (paragraph 0060).

Allowable Subject Matter
Claims 6-10 allowable over prior art.
The prior art of record, taken alone or in combination fails to teach or disclose, in light of the specifications, a display device comprising an array substrate and a color filter substrate disposed facing the array substrate, wherein the array substrate comprises a thin film transistor layer disposed on the first glass substrate and the flexible substrate; and an integrated circuit chip disposed on the thin film transistor layer at an end closer to the bending portion, in combination with all the other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICHARD H KIM/Primary Examiner, Art Unit 2871